Cite as: 555 U. S. ____ (2008)          1

                     THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
        ARTEMUS RICK WALKER v. GEORGIA
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME 

                  COURT OF GEORGIA

             No. 08–5385. Decided October 20, 2008 


   JUSTICE THOMAS, concurring in the denial of the peti
tion of certiorari.
   Petitioner brutally murdered Lynwood Ray Gresham,
and was sentenced to death for his crime. JUSTICE
STEVENS objects to the proportionality review undertaken
by the Georgia Supreme Court on direct review of peti
tioner’s capital sentence. The Georgia Supreme Court,
however, afforded petitioner’s sentence precisely the same
proportionality review endorsed by this Court in
McCleskey v. Kemp, 481 U. S. 279 (1987); Pulley v. Harris,
465 U. S. 37 (1984); Zant v. Stephens, 462 U. S. 862
(1983); and Gregg v. Georgia, 428 U. S. 153 (1976), and
described in Pulley as a “safeguard against arbitrary or
capricious sentencing” additional to that which is constitu
tionally required, Pulley, supra, at 45. Because the Geor
gia Supreme Court made no error in applying its statuto
rily required proportionality review in this case, I concur
in the denial of certiorari.
   In May 1999, petitioner recruited Gary Lee Griffin to
help him “rob and kill a rich white man” and “take the
money, take the jewels.” Pet. for Cert. 5 (internal quota
tion marks omitted); 282 Ga. 774, 774–775, 653 S. E. 2d
439, 443, (2007). Petitioner and Griffin packed two bicy
cles in a borrowed car, dressed in black, and took a knife
and stun gun to Gresham’s house. Petitioner lured
Gresham outside, Pet. for Cert. 5, stabbed him 12 times in
the chest and back, and dragged him to the side of the
house to die, 282 Ga., at 775, 653 S. E. 2d, at 443. Griffin
found Gresham’s wallet and house keys and gave the keys
2                   WALKER v. GEORGIA

                    THOMAS, J., concurring

to petitioner, who said he had “ ‘one more to kill.’ ” Ibid.
However, because Mrs. Gresham and her daughter had
been inside their house and had locked the door with chain
and foot locks, petitioner did not succeed. The two men
then fled the scene on their bicycles. Both were arrested
within hours; petitioner was found with Gresham’s blood
on his clothes and Gresham’s keys in his pocket. The
knife used in the attack and a pistol were discovered
nearby. Ibid.
   Petitioner was charged with malice murder, felony
murder, armed robbery, aggravated assault, attempted
burglary, and possession of a firearm by a convicted felon.
Id., at 774, n. 1, 653 S. E. 2d, at 442, n. 1. A jury found
him guilty on all charges and recommended the death
penalty. Ibid. In particular, the jury unanimously found
five aggravating factors: that the murder was committed
while petitioner was engaged in an armed robbery; that
the murder was committed for the purpose of receiving
money or a thing of monetary value; that the murder
involved torture; that the murder involved aggravated
battery; and that the murder was outrageously or wan
tonly vile, horrible, or inhuman in that it involved deprav
ity of mind. Id., at 781, 653 S. E. 2d, at 447. The trial
court agreed with the jury’s recommendation and imposed
a sentence of death for the malice-murder conviction. The
court also imposed a life sentence for armed robbery and
consecutive sentences of 20, 10, and 5 years for the re
maining convictions. Id., at 774, n. 1, 653 S. E. 2d, at 442,
n. 1.
   On direct appeal, the Georgia Supreme Court reviewed
each statutory aggravating circumstance supporting the
death sentence, see Ga. Code Ann. §17–10–35(c)(2) (2008),
and struck two of them—murder involving torture and
murder involving aggravated battery—because they var
ied from the applicable statutory language, 282 Ga., at
781, 653 S. E. 2d, at 447; Ga. Code Ann. §17–10–30(b)(7).
                 Cite as: 555 U. S. ____ (2008)           3

                    THOMAS, J., concurring

With three valid statutory aggravating factors remaining
and the full weight of the evidence supporting petitioner’s
conviction, the Georgia Supreme Court found that peti
tioner was eligible for the death sentence under state law.
   The Georgia Supreme Court then reviewed petitioner’s
death sentence to determine whether it was “excessive or
disproportionate to the penalty imposed in similar cases,
considering both the crime and the defendant.” Ga. Code
Ann. §17–10–35(c)(3). The court first determined that the
life sentence imposed on Griffin for the same murder did
not render petitioner’s death sentence disproportionate.
Petitioner was more culpable for the murder, and Griffin
was ineligible for the death penalty because he was ad
judged mentally retarded. Id., at 782, 653 S. E. 2d, 447.
The Georgia Supreme Court then examined 21 cases in
which a defendant received the death penalty for a “delib
erate plan to kill and killing for the purpose of receiving
something of monetary value.” Ibid., 653 S. E. 2d, 448.
After reviewing these cases, the court concluded that
petitioner’s death sentence was proportional to other
death sentences imposed in Georgia and affirmed. Ibid.
   There is nothing constitutionally defective about the
Georgia Supreme Court’s determination. Proportionality
review is not constitutionally required in any form. Geor
gia simply has elected, as a matter of state law, to provide
an additional protection for capital defendants. Pulley,
465 U. S., at 45. In Pulley, the Court considered the his
tory of Georgia’s capital sentencing scheme and dismissed
JUSTICE STEVENS’ assertion that the constitutionality of
Georgia’s scheme had rested on its willingness to conduct
proportionality review. Id., at 44–46, 50; id., at 58–59
(STEVENS, J., concurring in part and concurring in judg
ment). The Court explained that, although it may have
emphasized the role of proportionality review as “an addi
tional safeguard against arbitrarily imposed death sen
tences” in Gregg, supra, and Zant, supra, it had never held
4                       WALKER v. GEORGIA

                         THOMAS, J., concurring

that “without comparative proportionality review the
[Georgia] statute would be unconstitutional.” Pulley,
supra, at 50. JUSTICE STEVENS acknowledged in his Pul
ley concurrence that his interpretation of Gregg and Zant
differed from the Court’s. 465 U. S., at 54. He continues
to adhere to his distinctive interpretation of Gregg and
Zant today, ante, at 2–3, 6, and questions whether the
Georgia scheme as currently administered provides the
additional review that he believes is constitutionally
required. But, under this Court’s precedents, Georgia is
not required to provide any proportionality review at all.
   Having elected to provide the additional protection of
proportionality review, there can be no question that the
way in which the Georgia Supreme Court administered
that review in this case raised no constitutional issue.
The State’s proportionality review was lauded in Gregg as
a protective measure that would ensure that “[i]f a time
comes when juries generally do not impose the death
sentence in a certain kind of murder case, . . . no defen
dant convicted under such circumstances will suffer a
sentence of death” because there will be no comparable
cases to support a finding of proportionality. 428 U. S., at
206 (joint opinion of Stewart, Powell, and STEVENS, JJ.).
Then, in McCleskey, 481 U. S., at 306, this Court upheld
the proportionality review conducted by the Georgia Su
preme Court and recognized that the Georgia court’s
conclusion was supported by “an appendix containing
citations to 13 cases involving generally similar murders.’’1
——————
    1 JUSTICE
            STEVENS accuses the Georgia Supreme Court in this case of
engaging in “utterly perfunctory review” because it included “a string
citation of 21 cases in which the jury imposed a death sentence” and
“ma[de] no reference to the facts of those cases or to the aggravating
circumstances found by the jury.” Ante, at 4. The accusation is entirely
without foundation. The proportionality review upheld by this Court in
McCleskey also contained a string citation of cases that failed to include
the detailed discussion of each case’s specific facts that JUSTICE
                    Cite as: 555 U. S. ____ (2008)                   5

                        THOMAS, J., concurring

In McCleskey, as here, the trial court followed the jury’s
recommendation and imposed a death sentence for a black
defendant who murdered a white victim during an armed
robbery. Id., at 283–285; 282 Ga., at 774, 653 S. E. 2d at
442.
   JUSTICE STEVENS nevertheless asserts that there is a
“special risk of arbitrariness in cases that involve black
defendants and white victims,” ante, at 3, and that the
Georgia Supreme Court should have “looked outside the
universe of cases in which the jury imposed a death sen
tence,” ante, at 4–5. But he once again fails to acknowl
edge that the Court considered and rejected similar argu
ments in McCleskey, see 481 U. S., at 306–319. The
McCleskey Court considered whether a study based on
Georgia’s application of the death penalty in the 1970’s
showed a “major systemic defec[t]” in sentencing that
correlates with race. Id., at 313 (internal quotation marks
omitted). And although that study found that the death
penalty was imposed more often when a black defendant
murdered a white victim than when a white defendant
murdered a black victim, id., at 286, the Court concluded
that the study “[a]t most . . . indicate[d] a discrepancy that
appears to correlate with race,” id., at 312. According to
the Court, “[a]pparent discrepancies are an inevitable part
of our criminal justice system,” ibid., and there are other
aspects of Georgia’s discretionary scheme that could ex
plain the apparent discrepancy, id., at 311–313. The
study did not “demonstrate a constitutionally significant
risk of racial bias affecting the Georgia capital sentencing
process.” Id., at 313.

——————
STEVENS suggests is somehow required by the Constitution. See
McCleskey v. State, 245 Ga. 108, 116–117, 263 S. E. 2d 146, 152 (1980).
The only difference between the string citation here and the string
citation approved by this Court in McCleskey is that the citation here
reflects an examination of at least 50% more cases.
6                        WALKER v. GEORGIA

                         THOMAS, J., concurring

   The McCleskey Court also considered the universe of
cases included in the Georgia Supreme Court’s propor
tionality analysis and held that “absent a showing that the
Georgia capital punishment system operates in an arbi
trary and capricious manner, [a defendant] cannot prove a
constitutional violation by demonstrating that other de
fendants who may be similarly situated did not receive the
death penalty.” Id., at 306–307 (emphasis in original).
The Court in Gregg also considered the issue and held that
Georgia’s scheme would not be ineffective even if, in prac
tice, the Georgia Supreme Court did not consider “nonap
pealed capital convictions where a life sentence is imposed
and cases involving homicides where a capital conviction
is not obtained.” 428 U. S., at 204, n. 56 (joint opinion of
Stewart, Powell, and STEVENS, JJ.).2 As a result, to the
extent that JUSTICE STEVENS suggests that the Court’s

——————
  2 In Gregg, 428 U. S., at 204, n. 56, the Court noted that the Georgia

Supreme Court “has the authority to consider such cases” involving
“nonappealed capital convictions where a life sentence is imposed and
cases involving homicides where a capital conviction is not obtained”
and that it “does consider appealed murder cases where a life sentence
has been imposed.” Petitioner contends, and JUSTICE STEVENS accepts,
that the Georgia Supreme Court no longer considers murder cases
where a life sentence has been imposed based on a law review note that
studied the proportionality review conducted in 55 capital cases re
viewed by the Georgia Supreme Court between 1994 and 2004. Ante, at
7; Pet. for Cert. 23 (citing Note, Reviewing the Georgia Supreme
Court’s Efforts at Proportionality Review, 39 Ga. L. Rev. 631 (2005)).
But petitioner and JUSTICE STEVENS do not point to any statement from
the Georgia Supreme Court that such cases are no longer considered
and there is no reason to believe that the court has changed its practice
simply because its decisions do not explicitly cite to cases involving life
sentences. See Pulley v. Harris, 465 U. S., 37, 48, n. 8 (1984) (“[T]he
fact that . . . [a] court was not explicit about comparative review does
not mean none was undertaken”). Moreover, in this case, the Georgia
Supreme Court considered a life sentence in its proportionality review
as it explicitly evaluated whether the sentence given Griffin for the
same murder made petitioner’s death sentence disproportionate.
                 Cite as: 555 U. S. ____ (2008)           7

                    THOMAS, J., concurring

precedent requires consideration of cases where the death
penalty was not imposed, he is simply wrong.
  JUSTICE STEVENS’ disagreement with this Court’s death
penalty precedents formed the basis for his dissent from
the Court’s decision in McCleskey and his concurrence in
Pulley, and he stands by those decisions in his statement
today. But McCleskey, Pulley, Zant, and Gregg remain the
law. Because the Georgia Supreme Court applied them
faithfully and without any error, I concur in the denial of
certiorari.